Case 1:20-mj-00102-GRJ Document1 Filed 12/02/20 Page 1of5

AG Tu6A (USE) Agpheatin fore Watrim by Telephone ot Other Refiahle Lleeame Means

UNITED STATES DISTRICT COURT

for the
Nofthern District of Flarlda

In the Matter of the Search of
tBriefly describe the property te be searched
ar detent the person by nee aud aditeess)

a storage unit located al 2160 NW 67th Place, Uniti7,
Galnesville, Florida

Case No,

- :

APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
1, a federat law enforcement officer or an atlorney for the government, request a search wartant and state under
penalty of perjury that | have reason to believe that on the followilia person or property fideutifi Ute person ax describe the
property ta be searched aad give ie lacation:s:

See Attachment A.

loented in the _Nerthern District of Florida . there is now concealed sedevatisi te
persia ne describe Uist property ta he seized 2

See Attachment 8,

The basts for the search under Fed, . Crit, PL 4 Ee) 45 velieet ane or aanoe:
oH evidence of n crime;
# contraband, fruits of grin, or other items legally possessed:
of property designed far use, intended for use, or used in comuvilting a crime:
27 a person to be arrested of a person who is unlawfully restrained,

The search is related to a violution of:

Cade Section Offense Description
21U,S.C. § 844{a}(1} Possession with intent to distribute controlled substance(s}
18 W.S.C, § I24(c) Possession of firearm(s) in furtherance of drug trafficking

The application is based an those Frets:
See attached affidavit fram DEA Task Force Officer Deforrest Houston.

% Continned on the attached sheet.
tI Delayed notice af _ days nays dxeed crndinne date Wane hin 30 fits y. a
18 ULS.0". § 3/030, the basis af which Is set forth on tle attached sheet.

Bpplicepe « sigunature

Deforrest Houston, DEA Task Force Officer
Etefnanitct vteeentes sated tithe

eis requested tander

 

Altested to by the applicant in accordance with the requirements of Fed. R. Crim. Py a.) by
emaitandjetephone Hpwein rediahle edecteamthy ines 2020.12.02

Ay kp 16:53:29 -05'00' |

Fades waa! i
i

 

  

Date: _December 2, 2020

. Jones. United Stales Magistrate Judga

Peistechaane aiebide
ourt Ved a ¢

  

 

 

 
Case 1:20-mj-00102-GRJ Document 1 Filed 12/02/20 Page 2 of 5

ATTACHMENT A

DESCRIPTION OF THE PREMISES TO BE SEARCHED

The premises to be searched is a single storage unit located at 2160

| Northwest 67" Place, Unit 7, Gainesville, Florida. Building | is comprised of
multiple storage units on all sides of the building and made of metal materials. The
doors to the storage unit are exterior doors and are accessed from the common area
on property. The unit to be searched has a red metal roll up door with “I7” above
the door with a locking mechanism on either side. The door to the unit faces
towards the south. To reach 2160 Northwest 67" Place Unit 17, starting at the
intersection of Northwest 13" Street and State Road 121, travel North on State
Road 121 for approximately 1,585 feet, turn East on Northwest 67" Place and
travel approximately 217 feet and turn North into the entrance of Storquest Self
Storage, continue traveling North for approximately 250 feet and turn East and unit

to be searched will be on the South side of Building I.

 

 

 
Case 1:20-mj-00102-GRJ Document 1 Filed 12/02/20 Page 3 of 5

 

 

 

 

;
|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-mj-00102-GRJ Document 1 Filed 12/02/20 Page 4of 5

ATTACHMENT B
ITEMS TO BE SEIZED
l. Controlled substances and chemicals used to manufacture controlled
substance;
2. Drug paraphernalia and other items used to manufacture, conceal,

package, and distribute controlled substances;

3. Weapons, ammunition, and personal armor such as a bulletproof vest;

4, US. currency and items evidencing the receipt, expenditure, or
concealment of illegal income from the distribution and/or manufacture of
controlled substances;

5. Items reflecting expenditures to facilitate the manufacture or
distribution of controlled substances;

6. Items reflecting ownership, residency, or occupancy of the property
(e.g., bills, photographs, leases, clothing);

7, Items reflecting criminal associations, including, but not limited to,
information stored in or on caller ID boxes, cellular phones, digital or electronic
notebooks, address books or other similar items;

8. Ledgers, journals, and diaries reflecting drug distribution or

manufacturing activities, drug customers, drug suppliers, or co-conspirators;

sy unacaee mame om

 

 

 
Case 1:20-mj-00102-GRJ Document 1 Filed 12/02/20 -Page 5 of 5

9, Proceeds of drug distribution activities, including, but not limited to,
U.S. currency, jewelry, and other monetary instruments;

10. Safes (agents may drill) and safe deposit box records and keys,

11. Any other iterms used to facilitate criminal activity relating to the
distribution or manufacture of controlled substances (such as cellular phones and
digital pagers), or to detect law enforcement (e.g., scanners), or to conceal the

same activity from law enforcement.

 

 
